                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Akoi Samolu,                                            Case No. 18-cv-3021 (WMW/HB)

                             Petitioner,
                                                         DISMISSAL ORDER
      v.

DHS/ICE,

                             Respondent.


       This matter is before the Court on remand from the United States Court of Appeals

for the Eighth Circuit, (Dkt. 26), to address Petitioner Samolu Akoi’s petition for a writ

of habeas corpus under 28 U.S.C. § 2241, in which he challenges his continued detention

pending removal from the United States. See Bah v. Cangemi, 548 F.3d 680, 683 n.3 (8th

Cir. 2008) (“The REAL ID Act of 2005, [8 U.S.C. § 1252(a)(5)], requires that habeas

petitions seeking relief from a final order of removal be filed in the court of appeals. The

Act does not affect a district court’s jurisdiction over habeas petitions challenging the

detention associated with a removal order, however.”). Before the Eighth Circuit issued

the mandate remanding this case, Akoi was removed from the United States. As Akoi is

no longer detained, his petition for habeas relief is moot. See Ali v. Cangemi, 419 F.3d

722, 724 (8th Cir. 2005).




                                             1
                                     ORDER

      Based on the foregoing analysis and all of the files, records, and proceedings

herein, IT IS HEREBY ORDERED:

      1.    Petitioner Akoi Samolu’s petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241, (Dkt. 1), is DENIED AS MOOT; and

      2.    The action is DISMISSED WITHOUT PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: December 17, 2019                            s/Wilhelmina M. Wright
                                                    Wilhelmina M. Wright
                                                    United States District Judge




                                         2
